DETAILED ACTION
This office action is in response to applicant’s filing dated September 8, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1, 3, 7, 8 and 13-16 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed September 8, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 3, 7, 8, and 13-16; and cancelation of claim(s) 2, 4-6, and 9-12. 
Applicants elected without traverse (i) the compound of claim 2, hereinafter referred to as Compound 2:
Compound 2

    PNG
    media_image1.png
    253
    894
    media_image1.png
    Greyscale

as the compound of formula (I) species; (ii) schizo-affective disorder as the elected sigma-2 receptor mediated disorder species; (iii) dysthymia as the elected symptom species; and (iv) a formulation species with no additional components required in the reply filed on February 17, 2022.  The requirement is still deemed proper.  
Claims 1, 3, 7, 8 and 13-16 are presently under examination as they relate to the elected species:  (i) Compound 2:
Compound 2

    PNG
    media_image1.png
    253
    894
    media_image1.png
    Greyscale

(ii) schizo-affective disorder; (iii) dysthymia; and (iv) a formulation species with no additional components required.

Priority
The present application is a continuation of US Application No. 15/163,385 filed on May 24, 2016, which is a continuation of US Application No. 13/810,775 filed on June 24, 2013, which is a 371 of PCT/US2011/044698 filed on July 20, 2011, which claims benefit of US Provisional Application No. 61/366,080 filed on July 20, 2010.  The effective filing date of the instant application is July 20, 2010. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 6, 2021; August 9, 2021, and February 17, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 7, 8 and 13-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamabe et al (US 2003/0212094 A1, cited in the IDS filed January 6, 2021) in view of Jeste (“Schizoaffective Disorder.” National Alliance on Mental Illness, http://www.nami.org/Template.cfm?Section=By_Illness&Template=/ContentManagement/ContentDisplay.cfm&ContentID=23043, Wayback Internet Archive Date, November 7, 2008, cited in the IDS filed January 6, 2021).
Regarding claims 1, Yamabe teaches methods for therapeutically treating diseases by of the nerve controlling function of sigma ligands, which comprise the step of administering to a mammal including a human an effective amount of a substance comprising a compound of formula (I) [0026].  Yamabe teaches a medicament which comprises a compound of formula (I) and a salt thereof, and a hydrate a solvate thereof as an active ingredient (claim 17); wherein the compound of formula (I) is: 2((1-(2-(4-fluorophenyl)-2-oxoethyl)piperidin-4-yl)methyl)isoindolin-1-one (claim 12) which is the same as the instantly claimed compound, which is used for a disease that can be therapeutically preventively treated by nerve controlling function of a sigma ligand (claim 19), wherein the disease that can be therapeutically treated by nerve controlling function of a sigma ligand is anxiety, depression or emotional abnormality and schizophrenia (claim 20).  Yamabe teaches the recently identified sigma receptor/binding site of the brain is an important target for the development of antipsychotic drugs that are free from the side effects of currently available antipsychotic drugs having antagonistic activity on the dopamine D2 receptor [0002] and haloperidol, which is a clinically effective dopaminergic antipsychotic agent, shows high affinity for these two sigma subtypes [sigma-1 and sigma-2] [0008].  Yamabe does not specifically teach a method for treating a schizoaffective disorder.
Jeste teaches schizoaffective disorder is one of the more common, chronic and disabling mental illnesses; as the name implies, it is characterized by a combination of schizophrenia and an affective (mood) disorder); there has been a controversy about whether schizoaffective disorder is a type of schizophrenia or a type of mood disorder; today, most clinicians and researchers agree that it is primarily a form of schizophrenia (1st paragraph); to diagnose schizoaffective disorder, a person needs to have primary symptoms of schizophrenia (such as delusions, hallucinations, disorganized speech, disorganized behavior) along with a period of time when he or she also has symptoms of major depression or a manic episode (2nd paragraph); there may be two subtypes of schizoaffective disorder: (a) Depressive subtype, characterized by major depressive episodes only, and (b) Bipolar subtype, characterized by manic episodes with or without depressive symptoms or depressive episodes (2nd paragraph); the most effective treatment for schizoaffective disorder is a combination of drug treatment and psychosocial interventions; and the medications include antipsychotics along with antidepressants or mood stabilizers (4th paragraph); the newer atypical antipsychotics are safer than the older typical or conventional antipsychotics such as haloperidol and fluphenazine In terms of parkinsonism and tardive dyskinesia (4th paragraph); the newer drugs may also have better effects on mood symptoms. 
It would have been obvious to one of ordinary skill in the art to modify the method of treating schizophrenia taught by Yamabe to treat schizoaffective disorder in view of the teachings of Jeste.  The motivation would have been the establishment by Yamabe that Compound 2 is useful for treating schizophrenia and depression, and the establishment by Jeste that clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.  Thus, one of ordinary skill in the art would have a reasonable expectation of success that by modifying the method of treating schizophrenia taught by Yamabe to treat a schizoaffective disorder in view of the teachings of Jeste, one would achieve a method of treating a schizoaffective disorder.  

Regarding claim 3, Yamabe teaches medicaments for treating schizophrenia comprise a compound of formula (I) or salts thereof and specifically teach a hydrochloride of the instantly claimed compound ([0098], Example 1).  Thus, it would have been obvious to one of ordinary skill in the art to utilize a hydrochloride of the instantly claimed compound to treat schizoaffective disorder.

	With regard to claims 7 and 8, Yamabe et al teach the compounds of the present invention are useful as medicaments for various diseases and symptoms which can be therapeutically and/or preventively treated by the nerve controlling function of the sigma ligands in mammals including human, preferably in human [0090]; the disease includes anxiety and dementia [0091].  Dementia reads on memory issues.  Thus, it would have been obvious to one of ordinary skill in the art that administering the compound taught by Yamabe would be useful to treat symptoms of anxiety and memory issues related to schizophrenia or schizoaffective disorder.  Moreover, in performing the active step (i.e. administering an effective amount of the compound taught by Yamabe to a subject with schizoaffective disorder), the compound would necessarily result in treating at least one symptom or at least two symptoms of schizoaffective disorder.

Regarding claims 13-16, Yamabe teach the doses of the medicament should be suitably determined depending on a type of a disease to be treated, purpose of preventive or therapeutic treatment, the age, body weight and conditions of a patient and the like; a dose for adult patient per day may generally be within the range of about from 0.05 to 500 mg for oral administration; and in general, the aforementioned dose may be administered once or two or more divided portions in a day, or may be administered every few days [0095].  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 1, 3, 7, 8 and 13-16 with a reasonable expectation of success.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamabe et al (US 2003/0212094 A1, cited in the IDS filed January 6, 2021) in view of Jeste (“Schizoaffective Disorder.” National Alliance on Mental Illness, http://www.nami.org/Template.cfm?Section=By_Illness&Template=/ContentManagement/ContentDisplay.cfm&ContentID=23043, Wayback Internet Archive Date, November 7, 2008, cited in the IDS filed January 6, 2021) as applied to claims 1, 3, 7, 8 and 13-16 above, and further in view of Wünsch et al (WO 2010/122134 A1).
Regarding claim 7, as set forth above, Yamabe and Jeste teach a method for therapeutically treating diseases by of the nerve controlling function of sigma ligands comprising a compound of formula (I), 2((1-(2-(4-fluorophenyl)-2-oxoethyl)piperidin-4-yl)methyl)isoindolin-1-one (claim 12), wherein the disorder is schizo-affective disorder.  Moreover, Yamabe teaches Example 1 is  2((1-(2-(4-fluorophenyl)-2-oxoethyl)piperidin-4-yl)methyl)isoindolin-1-one is Compound 1 in Table 1 [0098] and Example 1 has a Sigma 2 Ki of 13 nM (Table 3).  Thus, Yamabe teaches the claimed compound is a sigma 2 receptor inhibitor.  
The cited references do not teach the symptom is the elected dysthymia.
However, Wünsch teaches the determination of the affinity to the σ2 (sigma-2) receptor was performed for the compounds according to formulas (1) to (28); it was observed that the compounds according to formulas (1) to (3), ( 5), (7) to (14 ), (16), (17), (18), and (20) to (28), showed an affinity to the 0 2 receptor of 554 ± 221 nM, 108 ± 90 nM, 81.6 ± 44.4 nM, 305 nM, 308 ± 116 nM, 1.52 μM, 1.05 μM, 3.04 μM, 103 nM, 653 nM, 6.43 μM, 267 ± 55 nM, 1.58 μM, 6.08 ± 1.48 nM, 18.5 ± 4.2 nM, 311 nM, 8.56 ± 4.33 nM, 5.89 ± 2.86 nM, 8.93 ± 2.57 nM, 33.5± 21.5 nM, 753 nM, 97.7 nM, 142 nM, and 103 nM, respectively, wherein the compounds according to formulas ( 4 ), ( 6), (15), and (19) showed inhibition of the σ2 receptor only at concentrations above 1 μM; this shows that the compounds according to formulas (1) to (3), ( 5), (7) to (14 ), (16), (17), (18), and (20) to (28), showed a good affinity to the σ2 receptor (page 91, last 2 paragraphs).  Thus, Wünsch establishes that compounds (1) to (3), ( 5), (7) to (14 ), (16), (17), (18), and (20) to (28) are sigma-2 receptor inhibitors.  Compounds (1) to (3), ( 5), (7) to (14 ), (16), (17), (18), and (20) to (28) (claim 5) are useful in the treatment of neuropathological, neuropsychiatric and/or neurodegenerative diseases including schizophrenia, depression, manic depression, manic-depressive disorder, and dysthymia (claim 7).  Thus, Wünsch establishes that sigma-2 receptor inhibitors are useful for treating schizophrenia, mood disorders, and dysthymia.
It would have been obvious to one of ordinary skill in the art to modify the method of treating schizo-affective disorder taught by Yamabe and Jeste to treat the symptom of dysthymia.  The motivation would have been the establishment by Yamabe that Compound 2 is a sigma 2 receptor inhibitor useful for treating schizophrenia and depression, and establishment by Wünsch that sigma-2 receptor inhibitors are useful for treating schizophrenia, mood disorders, and dysthymia. 
Taken together, all this would result in the practice of the method of claim 7 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
Yamabe discloses more than 800 examples of compounds.  However, the broader disclosure of Yamabe is covered by the compounds of formula (I).  Thus, the true number of compounds disclosed in Yamabe is easily in the thousands. There is no pointer in Yamabe that would have motivated a person of ordinary skill in the art ("POSITA") to select any particular compound from the thousands disclosed in Yamabe for treating a schizoaffective disorder or treating or alleviating at least one symptom of a schizoaffective disorder, much less to select the claimed compound for treating a schizoaffective disorder or treating or alleviating at least one symptom of a schizoaffective disorder.  It is improper for an obviousness analysis to retrace the path of the inventors with the benefit of hindsight (MPEP § 2142). The Office has used hindsight to justify the selection of the claimed compound from the thousands of compounds disclosed in Yamabe. Indeed, without using the Applicant's invention as a roadmap, the POSITA would have selected any of the other ten compounds in Table 3 in Yamabe that have a lower, i.e., better, Ki than the claimed compound.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
MPEP 2145. X. A. states, "Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.”  In the instant case, the obviousness rejection is based on the combined teachings of Yamabe and Jeste. 
As set forth above, Yamabe explicitly teaches a medicament comprising the claimed compound which is further exemplified as it is specifically claimed (claim 12) and explicitly lists schizophrenia as a disorder that is treated by said medicament.  Moreover, Yamabe further teaches that the disclosed compounds have excellent anti-methamphetamine and are useful as medicaments particularly for therapeutically treating schizophrenia, narcotic intoxication or narcotic addition [0092] (emphasis added).  Thus, Yamabe exemplifies the treatment of schizophrenia with the disclosed compounds.  As set forth above, Jeste teaches clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of treating schizophrenia taught by Yamabe to treat schizoaffective disorder in view of the teachings of Jeste.  The motivation would have been the establishment by Yamabe that Compound 2 is useful for treating schizophrenia and depression, and the establishment by Jeste that clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.  Thus, one of ordinary skill in the art would have a reasonable expectation of success that by modifying the method of treating schizophrenia taught by Yamabe to treat a schizoaffective disorder in view of the teachings of Jeste, one would achieve a method of treating a schizoaffective disorder.  
Therefore, the instant obviousness rejection is based on teachings known in the art at the time of the instant invention and not solely on the applicant's disclosure.


Applicant argues:
A POSITA would still have no reasonable expectation of successfully using the claimed compound to for treating a schizoaffective disorder or treating or alleviating at least one symptom of a schizoaffective disorder.  First, Yamabe does not disclose a schizoaffective disorder or a symptom of a schizoaffective disorder.  Second, Yamabe discloses that medicaments comprising any of the thousands of compounds disclosed therein can be "used for a disease that can be therapeutically and/or preventively treated by nerve controlling function of a sigma ligand."  Yamabe discloses more than 24 diseases and disorders, and, critically, none of which are a schizoaffective disorder or a symptom of a schizoaffective disorder.   

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Examiner acknowledges that Yamabe does not explicitly teach schizoaffective disorder.  However, as set forth above, Jeste teaches clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of treating schizophrenia taught by Yamabe to treat schizoaffective disorder in view of the teachings of Jeste.  The motivation would have been the establishment by Yamabe that Compound 2 is useful for treating schizophrenia and depression, and the establishment by Jeste that clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.  Thus, one of ordinary skill in the art would have a reasonable expectation of success that by modifying the method of treating schizophrenia taught by Yamabe to treat a schizoaffective disorder in view of the teachings of Jeste, one would achieve a method of treating a schizoaffective disorder.  


Applicant argues:
Jeste discloses that schizoaffective disorder and schizophrenia are not one and the same, specifically that patients with schizoaffective disorder manifest schizophrenic symptoms, but also have major depressive episodes (as characterized by the depressive subtype of schizoaffective disorder), or experience manic episodes, with or without depressive symptoms or depressive episodes (bipolar subtype of schizoaffective disorder). The difference in possible symptoms in schizophrenic patients provided by Jeste (delusions, hallucinations, disorganized speech and/or behavior) compared to the complete set of symptoms provided in Jeste for the two subtypes of schizoaffective disorder, would not have provided a POSITA with a reasonable expectation of success that any particular medicament effective in treating schizophrenia would also be effective in treating schizoaffective disorder or a symptom of a schizoaffective disorder.  Thus, the combination of Yamabe and Jeste would not have provided a POSITA with a reasonable expectation of success in treating a schizoaffective disorder or a symptom of a schizoaffective disorder by administering a therapeutically effective amount of the claimed compound to a subject in need thereof.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Jeste teaches clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of treating schizophrenia taught by Yamabe to treat schizoaffective disorder in view of the teachings of Jeste.  The motivation would have been the establishment by Yamabe that Compound 2 is useful for treating schizophrenia and depression, and the establishment by Jeste that clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.    Thus, one of ordinary skill in the art would have a reasonable expectation of success that by modifying the method of treating schizophrenia taught by Yamabe to treat a schizoaffective disorder in view of the teachings of Jeste, one would achieve a method of treating a schizoaffective disorder.  
Moreover, it was well known in the art before the effective filing date of the invention that schizoaffective disorder and schizophrenia was difficult to distinguish.  Jeste teaches differentiating schizoaffective disorder from schizophrenia can be difficult; and diagnosis of schizophrenia may change later to that of schizoaffective disorder or vice versa.  This is further supported by the teachings of Mathalon et al (Frontiers in Human Neuroscience, 2010; 3(70):1-10, published online January 29, 2010), cited for evidentiary purposes.  Mathalon teaches schizoaffective disorder (SA) is distinguished from schizophrenia (SZ) based on the presence of prominent mood symptoms over the illness course; despite this clinical distinction, SA and SZ patients are often combined in research studies, in part because data supporting a distinct pathophysiological boundary between the disorders are lacking (abstract).  
Moreover, Heinrichs et al (Schizophrenia Research, 2008; 99:14—154), cited for evidentiary purposes, teaches psychiatric nosology defines and distinguishes schizoaffective disorder from schizophrenia on the basis of a mood disturbance, which may occur in the presence of schizophrenic symptoms; yet whether this clinical distinction also reflects a biological difference, or possibly a continuum, has been the subject of considerable debate;  one view holds that patients with schizoaffective disorder have schizophrenia along with “incidental” mood-related symptoms; another perspective is that schizophrenia and bipolar illness lie at opposite ends of a disease dimension, with schizoaffective disorder located roughly in the middle; biological evidence in the form of genetic and population-based studies of the two conditions is limited and provides no definitive support for one view over another (page 149).  Heinrichs teaches part of the challenge in understanding the etiology and pathophysiology of schizophrenia-related disorders stems from the use of illness definitions that are grounded in symptoms and history; hence there is a corresponding reliance on patient self-report and subjective data (page 150, left, 1st full paragraph).  Moreover, Heinrichs teaches in the absence of objective and independent confirmation that schizophrenia and schizoaffective disorder represent separable entities, the symptomatic and functional disability differences in our patient samples may reflect a disease severity continuum (page 153, left, last paragraph).  Thus, the teachings in the prior art clearly establish that it was well known in the art before the effective filing date of the invention that schizoaffective disorder and schizophrenia was difficult to distinguish.


Applicant argues:
In order to support a conclusion of obviousness under the "obvious to try" rationale, the Office must show "that there had been a finite number of identified, predictable potential solutions to the recognized need or problem." (MPEP §2143(I)(E), emphases added.) Courts have further determined that "finite" means "small or easily traversed in the context of the art in question." (Id.) As discussed above, Yamabe discloses thousands of compounds, with more than 800 specific examples. Additionally, Yamabe discloses more than 24 diseases/disorders. Thus, the potential solutions (e.g., 800 compounds x 24 uses) in Yamabe are more than 19,200. This is not a small or easily traversed number. Moreover, given the nature of the art in question in the instant claims, and the complexity and unpredictability associated in the field, it also cannot be said that these thousands of combinations would have been predictable by a POSITA at the time this application was filed. Yamabe does not disclose the use of any compound for treating a schizoaffective disorder or a symptom of a schizoaffective disorder, much less the claimed compound. Jeste merely emphasizes that schizoaffective disorder and schizophrenia are not one and the same. Thus, the combination of Yamabe and Jeste would not have provided a POSITA with a reasonable expectation of successfully modifying Yamabe in view of Jeste to arrive at the claimed invention. For this reason, the Office has not established a prima facie case of obviousness.
	
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Yamabe explicitly teaches a medicament comprising the claimed compound which is further exemplified as it is specifically claimed (claim 12) and explicitly lists schizophrenia as a disorder that is treated by said medicament.  Moreover, Yamabe further teaches that the disclosed compounds have excellent anti-methamphetamine and are useful as medicaments particularly for therapeutically treating schizophrenia, narcotic intoxication or narcotic addition [0092] (emphasis added).  Thus, Yamabe exemplifies the treatment of schizophrenia with the disclosed compounds.  Moreover, as set forth above, Jeste teaches clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of treating schizophrenia taught by Yamabe to treat schizoaffective disorder in view of the teachings of Jeste.  The motivation would have been the establishment by Yamabe that Compound 2 is useful for treating schizophrenia and depression, and the establishment by Jeste that clinicians and researchers agree that schizoaffective disorder is primarily a form of schizophrenia; that a person diagnosed with schizoaffective disorder needs to have primary symptoms of schizophrenia to be diagnosed with schizoaffective disorder; and that schizoaffective disorder is treated with antipsychotics.  Thus, one of ordinary skill in the art would have a reasonable expectation of success that by modifying the method of treating schizophrenia taught by Yamabe to treat a schizoaffective disorder in view of the teachings of Jeste, one would achieve a method of treating a schizoaffective disorder.  


Applicant argues:
Applicant notes that the claimed compound is not disclosed in Wünsch.  Wünsch, which does not disclose the claimed compound or the use of any compound/medicament for treating schizoaffective disorder or a symptom of a schizoaffective disorder, cannot cure the deficiency with the combination of Yamabe and Jeste.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The teachings of Wünsch were relied upon to establish that it was known in the art that  sigma-2 receptor inhibitors are useful for treating schizophrenia, mood disorders, and dysthymia.  Arguments regarding Yamabe and Jeste are address above and will not be reiterated here.  As set forth above, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of treating schizo-affective disorder taught by Yamabe and Jeste to treat the symptom of dysthymia.  The motivation would have been the establishment by Yamabe that Compound 2 is a sigma 2 receptor inhibitor useful for treating schizophrenia and depression, and establishment by Wünsch that sigma-2 receptor inhibitors are useful for treating schizophrenia, mood disorders, and dysthymia. 

Conclusion
Claims 1, 3, 7, 8 and 13-16 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628    
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628